Case: 16-11454   Date Filed: 03/03/2017   Page: 1 of 6


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-11454
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 3:07-cr-00054-HES-MCR-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

TROY SLAY,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (March 3, 2017)

Before MARTIN, JORDAN, and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 16-11454      Date Filed: 03/03/2017   Page: 2 of 6


      Troy Slay appeals the denial of his 18 U.S.C. § 3583(e)(2) motion to modify

the conditions of his supervised release. Slay asked the court to delete the special

condition that he not incur new credit charges, open new lines of credit, or make

any new major purchases without the approval of his probation officer. This

condition was imposed after he pleaded guilty to one count of possession of 500

grams of cocaine with intent to distribute in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(B). Slay argues on appeal that the district court erred because it failed to

consider the 18 U.S.C. § 3553(a) factors in denying his motion and did not respond

to the points raised in his motion.

      We review a district court’s denial of a motion to modify conditions of

supervised release for abuse of discretion. See United States v. Serrapio, 754 F.3d

1312, 1318 (11th Cir. 2014) (reviewing the modification of conditions of probation

under 18 U.S.C. § 3563(c) for abuse of discretion); see also United States v.

McClamma, 613 F. App’x 846, 848 (11th Cir. 2015) (per curiam). This standard

of review recognizes the range of possible conclusions that a district court may

reach, and “we must affirm unless we find that the district court has made a clear

error of judgment, or has applied the wrong legal standard.” United States v.

Frazier, 387 F.3d 1244, 1259 (11th Cir. 2004) (en banc).

      Under 18 U.S.C. § 3583(e)(2), a district court may, after considering the

factors set forth in § 3553(a), “modify, reduce, or enlarge the conditions of


                                          2
              Case: 16-11454     Date Filed: 03/03/2017    Page: 3 of 6


supervised release, at any time prior to the expiration or termination of the term of

supervised release.” 18 U.S.C. § 3583(e)(2). After careful review of the record,

we conclude that the district court made a clear error of judgment, and therefore

abused its discretion. See Frazier, 387 F.3d at 1259.

      Slay’s motion before the district court was unopposed. Both Slay and the

government agreed they knew of no reason why this condition was included at

sentencing for a drug crime. Indeed, as the Guidelines point out, this special

condition is usually imposed when a defendant has special debt obligations like a

restitution payment or fine being paid through an installment schedule. See USSG

§ 5D1.3(d)(2). In his motion, Slay explained that since his release from prison, he

had secured employment as a Sales Representative with B&B Outdoor

Advertisement/Daily Billboards Company. His responsibilities in this role

included facilitating sales, making calls, and setting up events including sales

luncheons, client briefing, client entertainment, and the like. Slay said in his

motion that his special release condition “hinder[ed] his ability to perform at work”

because he had to pay for many of these expenses out-of-pocket and then submit

his expenses to the company for reimbursement. Attached to his motion was an

email from Jessica Miner, the President of B&B Outdoor Advertisement. She

confirmed to the court that Slay had received employment with the company and

detailed his job responsibilities, pay structure, and benefits. She also confirmed


                                           3
               Case: 16-11454     Date Filed: 03/03/2017   Page: 4 of 6


that Slay’s responsibilities included paying for many client events out-of-pocket

which require up to two weeks for reimbursement. She estimated these expenses

varied between $50 and $500 per day depending on the event.

      Nonetheless, the district court summarily denied Slay’s unopposed motion

saying only: “The special condition does not forbid or prohibit Defendant’s use of

credit; rather, his use of credit simply requires prior approval of his probation

officer.” This explanation is not sufficient. Although the district court was not

required to “articulate the applicability of each [§ 3553(a)] factor” in reaching its

determination, “if it is not possible to determine from the record whether the

district court considered the § 3553(a) factors, we must vacate and remand the case

to the district court.” United States v. Douglas, 576 F.3d 1216, 1219 (11th Cir.

2009) (per curiam) (quotation omitted). And like Douglas, “the form order . . .

does not mention the § 3553(a) factors at all.” Id.

      Neither did the district court respond to the points raised by Slay in his

motion. The purpose of special release conditions is to facilitate the transition of

offenders back into the community. See United States v. Johnson, 529 U.S. 53,

55–59, 120 S. Ct. 1114, 1117–19 (2000) (describing the aims of supervised release

as “assist[ing] convicted felons in their transitions to community life” and

“fulfill[ing] rehabilitative ends, distinct from those served by incarceration”); see




                                           4
               Case: 16-11454    Date Filed: 03/03/2017    Page: 5 of 6


also USSG § 5D1.3(b) (describing the district court’s considerations at

sentencing).

      As Slay points out, the special condition at issue requires that he receive

approval not only before opening a new line of credit, but also each time he

“incur[s] new credit charges.” That means every time Slay needs to pay for a

client luncheon, pay for a meeting space, or even fill up his car with gas to drive

between clients, he must first receive his probation officer’s approval or pay cash

and wait for the reimbursement. Incurring as much as $500 each day that may not

be reimbursed for two weeks is a significant burden to impose on someone simply

carrying out his job duties.

      Slay is doing exactly what we want convicted felons to do after they have

served their time. He has a good job with benefits and a manager who is

supportive of him. As Slay points out, it is quite difficult for ex-offenders to find

jobs, let alone good ones. And his request to remove the special condition was not

opposed by the government or the probation office when he filed it with the district

court. Based on this record, the district court’s summary explanation was not

sufficient to deny Slay’s motion. This is particularly so because granting Slay’s

motion would still allow his probation officer to monitor his finances. Another of

Slay’s special conditions requires he “provide the probation officer access to any

requested financial information.” Thus, his credit charges could be regularly


                                           5
              Case: 16-11454     Date Filed: 03/03/2017      Page: 6 of 6


monitored without hindering his job performance. Based on the district court’s

limited explanation, we conclude it abused its discretion because it failed to

address the § 3553(a) factors and did not explain how the special condition served

a rehabilitative purpose for Slay. As a result, we vacate the district court’s order

and remand for it to rule on Slay’s motion to modify the conditions of his

supervised release, in a way consistent with this opinion.

      VACATED AND REMANDED.




                                           6